                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                          MONROE DIVISION



PEOPLE SOURCE STAFFING                                      CIVIL ACTION NO. 3:19-CV-0430
PROFESSIONALS, LLC

VERSUS                                                      JUDGE TERRY A. DOUGHTY

ANNA ROBERTSON, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                                  RULING

       Pending before the Court is Defendant Williamson Consulting Group, L.L.C.’s Notice of

Motion and Motion to Compel Arbitration and for Stay of Proceedings (“Motion to Compel

Arbitration”) [Doc. No. 71]. Plaintiff People Source Staffing Professionals, LLC (“People

Source”) did not file an opposition memorandum.

       For the following reasons, the Motion to Compel Arbitration is GRANTED.

I.     BACKGROUND

       People Source, a limited liability company with its principal place of business in

Oklahoma City, Oklahoma, brought this action against Anna Robertson, Kathy Williamson, Will

Source, Inc., and Williamson Consulting Group, LLC (“WCG”).1 WCG is a limited liability

company existing under the laws of the State of Louisiana, with a principal place of business in

in Monroe Louisiana, and with one member/manager, Wayne Williamson, who is domiciled in

Louisiana.

       People Source asserts claims of specific performance and breach of contract against

WCG. People Source claims that WCG:



       1
           Claims originally asserted against Wayne Williamson have been re-asserted against WCG. [Doc. No. 66].
       (a) agreed not to use or disclose any of People Source's proprietary business
       information or trade secrets; (b) agreed not to solicit People Source's customers;
       (c) agreed not to solicit People Source's employees; and/or (d) agreed not to
       compete with People Source.

[Doc. No. 66, ¶121]. People Source further asserts that WCG “engaged in a civil conspiracy to

violate its contractual obligations to People Source by attempting to usurp People Source's

Louisiana operations, including its proprietary business information and trade secrets, its

inventory of prospective temporary employees, customers, and its employees, for its own

personal gain.” Id. at ¶ 124. As a result, People Source contends that it “has suffered, and

continues to suffer financial losses, as well as other losses, such as harm to goodwill and

business reputation, which constitute irreparable injuries for which People Source cannot be

adequately compensated.” Id. at ¶136.

       On February 25, 2020, WCG filed the instant motion. WCG relies on the Asset Purchase

Agreement, one of many agreements by which People Source purchased the assets of Diversity

One, Inc. and Diversity One of Lafayette, LLC. Article 1, §1 of the Asset Purchase Agreement

provides, in pertinent part:

       “Transaction Documents” means this Agreement, the Bill of Sale, as
       described herein, the Assignment and Assumption Agreement, as described
       herein, the Promissory Note, as described herein, the Ruston Lease Agreement
       and the Monroe Lease Agreement, as described herein, Kathy’s Employment
       Agreement, as described herein, Wayne’s Consulting Agreement, as described
       herein, and any other documents contemplated in this Agreement to be
       executed by any of the Parties and such other documents as any of the Parties
       hereto reasonably believe are necessary to close the transactions contemplated
       herein.


[Doc. No. 48-1]. It is clear from the “Transaction Documents” definition that the Asset Purchase

Agreement and other contemplated executed agreements, including the Williamson

Consulting Agreement, were intended to be integrated as part of the overall transaction. See also



                                                 2
[Doc. No. 48-1, §5.7]. Additionally, Article 6 of the Asset Purchase Agreement refers to the

Consulting Agreement in §6.2.4 and in §6.4. Article 8 of the Asset Purchase Agreement

provides for the Seller’s indemnification obligations, and §8.2 specifically provides that a

Seller’s obligation to indemnify the Buyer (i.e., People Source) extends to claims arising from

breaches in obligations found in “Transaction Documents.”

       Finally, Article 9 of the Asset Purchase Agreement provides, in § 9.6, that this was the

entire agreement of the parties and, in §9.8, that any disputes will be arbitrated. Specifically, §

9.8 provides:

       Arbitration. Settlement of disputes under this Agreement shall be resolved
       by arbitration. Arbitration shall be by a single arbitrator experienced in the
       matters at issue and selected by Buyer and Seller in accordance with the
       Commercial Arbitration Rules of the American Arbitration Association
       (the“Rules”). The arbitration shall be held at such place in Louisiana and
       shall be conducted in accordance with the Rules. The decision of the arbitrator
       shall be in writing and final and binding as to the matters submitted under this
       section; and, if necessary, any decision may be entered in in any court of record
       having jurisdiction over the subject matter or over the party against whom
       the judgment is being enforced. The determination of which party (or
       combination of them) shall bear the costs and expenses of such arbitration
       proceeding shall be determined by the arbitrator. The arbitrator shall have the
       discretionary authority to award that all or a part of the reasonable attorneys’
       fees of one party in connection with the arbitration shall be reimbursed by
       another party.

       Any opposition to WCG’s Motion to Compel Arbitration was due on March 17, 2020.

People Source did not oppose the motion.

II.    LAW AND ANALYSIS

       The Federal Arbitration Act, 9 U.S.C. §§ 1, et seq. (“FAA”), is the substantive law

controlling the validity and enforcement of arbitration agreements. Walton v. Rose Mobile

Homes LLC, 298 F.3d 470, 473 (5th Cir. 2002). The FAA provides that written agreements to

settle controversies by arbitration “shall be valid, irrevocable, and enforceable, save upon such



                                                  3
grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2; see also

Walton, 298 F.3d at 473. Additionally, “[a] party aggrieved by the alleged failure, neglect, or

refusal of another to arbitrate under a written agreement for arbitration may petition any United

States district court . . . for an order directing that such arbitration proceed in the manner

provided for in such agreement.” 9 U.S.C. § 4. However, the FAA also has a “saving clause

[that] allows courts to refuse to enforce arbitration agreements ‘upon such grounds as exist at law

or in equity for the revocation of any contract.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1622

(2018) (quoting § 2). “The clause ‘permits agreements to arbitrate to be invalidated by

‘generally applicable contract defenses, such as fraud, duress, or unconscionability.’” Id.

(quoting ATT Mobility, LLC v. Concepcion, 563 U.S. 333, 339 (2011)).

       Courts consider two factors in ruling on a motion to compel arbitration: “(1) whether a

valid agreement to arbitrate between the parties exists; and (2) whether the dispute in question

falls within the scope of that arbitration agreement.” Painewebber Inc. v. Chase Manhattan

Private Bank (Switz.), 260 F.3d 453, 462 (5th Cir. 2001) (internal quotation marks and citation

omitted); see also Sharpe v. AmeriPlan Corp., 769 F.3d 909, 914 (5th Cir. 2014) (quoting Sherer

v. Green Tree Servicing, LLC, 548 F.3d 379, 381 (5th Cir. 2008). “[T]here is a strong

presumption in favor of arbitration and a party seeking to invalidate an arbitration agreement

bears the burden of establishing its invalidity.” Carter v. Countrywide Credit Indus., 362 F.3d

294, 297 (5th Cir. 2004) (citing Gilmer v. Interstate/ Johnson Lane Corp., 500 U.S. 20, 26

(1991)); see also 9 U.S.C. § 4.

       “The first step of the analysis—the validity of an agreement—is governed by state law

contract principles.” Sharpe, 769 F.3d at 914 (citing Klein v. Nabors Drilling USA L.P., 710

F.3d 234, 236 (5th Cir. 2013)). Under Louisiana law, parties may reciprocally bind themselves to



                                                   4
arbitration agreements. LA CIV. CODE ANN. ARTS. 3099–3100 (2015). Such agreements are

“valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” LA. STAT. ANN. § 9:4201 (2009).

        It is undisputed that the parties entered into the Asset Purchase Agreement as part of the

sale of the above-described entities, and the Asset Purchase Agreement contains an arbitration

agreement. People Source has not presented any arguments or evidence to suggest that the

agreement is unenforceable.

        Under the second part of the analysis, the Court also find that People Source’s claims are

within the scope of the Asset Purchase Agreement. This lawsuit contemplates a dispute arising

from the very transaction documents referred to in the Asset Purchase Agreement and are

therefore subject to arbitration.

        Finally, under 9 U.S.C. § 3,

         If any suit or proceeding be brought in any of the courts of the United States
        upon any issue referable to arbitration under an agreement in writing for such
        arbitration, the court in which such suit is pending, upon being satisfied that the
        issue involved in such suit or proceeding is referable to arbitration under such an
        agreement, shall on application of one of the parties stay the trial of the action
        until such arbitration has been had in accordance with the terms of the
        agreement, providing the applicant for the stay is not in default in proceeding with
        such arbitration.

(emphasis added). Therefore, the Court will stay all further proceedings as to WCG only. The

claims against the other Defendants may proceed.

III.    CONCLUSION

        For these reasons, WCG’s Motion to Compel Arbitration is GRANTED. People

Source’s claims against WCG are STAYED pending the outcome of arbitration.




                                                 5
Monroe, Louisiana, this 19th day of March, 2020.




                                         ____________________________________
                                                   TERRY A. DOUGHTY
                                            UNITED STATES DISTRICT JUDGE




                                     6
